EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Julie M. Nickols, Reg. No. 50,826; on February 24, 2022.
The application has been amended as follows: 

In claim 1, line 9, between “by” and “teleoperational”, “a” was deleted, and in its place, --the--  was inserted.

Drawings
The drawings were received on January 6, 2020.  These drawings are acceptable.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: With respect to base claim 1, none of the prior art of record, alone or in combination, discloses a haptic feedback method comprising, inter alia: providing a teleoperational control 
With respect to base claim 13, none of the prior art of record, alone or in combination, discloses a haptic feedback method comprising, inter alia: engaging an interface mode of a teleoperational control system; responsive to movement of a control device of the teleoperational control system, from a nominal position, applying a first haptic force to the control device urging the control device toward the nominal position; determining that the control device has moved, from the nominal position, a first displacement distance in a first degree of freedom to an engaged position; and applying a second haptic force to the control device to provide a haptic sensation indicative of an engaged operational state; wherein a third haptic force is applied to the control device to urge a return of the control device from the engaged position toward the nominal position while in the engaged operational state.
For comparison to the present invention, prior-art reference Quaid et al. (U.S. Pat. App. Pub. No. 2016/0228204), for example, discloses a haptic feedback method comprising, inter alia: providing a teleoperational control system (e.g., 11) including a first operational mode for operating a teleoperational instrument (e.g., 112) in response .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rosenberg et al. (U.S. Pat. No. 6,219,032) and Ikits et al. (U.S. Pat. App. Pub. No. 2011/0218774) teach control systems providing haptic effects to control devices.
Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIAN W WOO/Primary Examiner, Art Unit 3771